Citation Nr: 1220627	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  10-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD), to include sleep disorder, startle response, nervous condition and loss of memory.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Los Angeles, California, which continued an initial 50 percent rating for PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  This evidence was obtained pursuant to a claim for service connection for glaucoma.  The evidence does not address the severity of the Veteran's PTSD. The Board may consider the appeal.  See 38 C.F.R. § 19.37 (2011).  The Veteran initiated an appeal on the glaucoma claim, but failed to perfect that issue with a timely Substantive Appeal following a December 2011 Statement of the Case; the issue is not before the Board.

The Veteran requested a personal hearing before a Member of the Board at the RO in his May 2010 substantive appeal.  The Veteran withdrew the request in a March 2012 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 50 percent based on entitlement to a total disability rating due to individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The Veteran's service-connected PTSD, with sleep disorder, startle response, nervous condition and loss of memory, has been not manifested by total occupational and social impairment or occupational and social impairment with deficiencies in most areas. 

2.  The schedular rating for the Veteran's service-connected disability is adequate.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 50 percent for PTSD, with sleep disorder, startle response, nervous condition and loss of memory, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's service-connected PTSD, with sleep disorder, startle response, nervous condition and loss of memory, is evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  

In reviewing the claims file, the Board notes that the Veteran has not submitted any lay descriptions of his symptoms.  His original claim, statements in support of his claim, Notice of Disagreement and VA Form 9 do not describe his symptoms in any significant way.  At best, his September 2006 claim indicates that the Veteran had sleep disturbance, claustrophobia, frequent bouts of anger, loss of memory, disorientation and startle response.  

The Veteran was seen for VA psychiatric care in August 2006 just prior to the filing of the Veteran's underlying claim for service connection for PTSD.  The Veteran had a history of depressive, anxious and paranoid symptoms.  The Veteran had had a cognitive evaluation through the Memory disorders clinic and had been found not to have dementia.  

The Veteran's primary complaint at this time was fatigue, though he also endorsed feeling fearful, upset and irritable.  A geriatric psychiatry note indicates that the Veteran was well-groomed in casual attire, pleasant and cooperative with good eye contact.  The Veteran had no agitation or retardation of psychomotor activity.  The Veteran's speech was spontaneous and fluent.  The Veteran's mood was fine.  His affect was labile, initially euthymic, becoming tearful when discussing memories from the war.  The Veteran's thought processes were tangential at times but mostly circumstantial.  The Veteran's thought content was focused, without suicidal ideation, auditory hallucinations, visual hallucinations, psychotic features.  The Veteran was alert and oriented times four.  The Veteran's insight and judgment were fair.  

The Veteran was seen for an October 2007 VA examination.  The Veteran lived alone and was able to drive.  The Veteran stated that he recently started to go to VA for treatment and support groups.  On mental status exam, the Veteran was alert and oriented times three.  He was properly dressed and hygiene was good.  There was no major disorder of speech.  The Veteran's thought processes were coherent, without tangentiality or looseness of associations.  The Veteran sometimes became circumstantial.  The Veteran's affect was slightly constricted and his mood was depressed.  The Veteran had no delusional thinking, hallucinations, or suicidal or homicidal ideations.  The Veteran's intellectual functioning was judged to be intact and average.  The Veteran's abstract thinking, memory for recent and remote events and comprehension were judged to be average and intact.  The Veteran's ability to do calculations was intact and average.  The Veteran's past medical history was significant for obesity, sleep apnea and diabetes mellitus, type 2.  The Veteran was noted to perform activities of daily living including driving.  The Veteran did have poor social interactions, becoming angry and irritable.  The Veteran avoided socialization.  His GAF score was judged to be 50.  The Veteran was considered capable of managing his personal funds.  

The Veteran also obtained a December 2007 letter from the Chief of the PTSD services of the Greater LA VA Healthcare System in support of his claim.  The letter indicates that the Veteran had been active in their comprehensive outpatient PTSD outpatient program.  The Veteran attended weekly group sessions and individual sessions as needed.  The Veteran presented a significant level of chronic PTSD that effected his functioning.  The Veteran lived an isolated life and had difficulties with all his inter-personal relationships.  Because of his psychiatric problems, the Chief stated that the Veteran was unable to work and was impaired in all areas of functioning.  The Chief stated that he did not have a GAF over 40.  The Veteran was very motivated in his PTSD treatment and overall rehabilitative efforts. 

The Veteran filed a February 2008 statement indicating that his condition was worsening, without further explanation.

The Veteran was seen for another VA examination in April 2008.  The Veteran reported social isolation and trouble sleeping.  The Veteran was single with no children.  The Veteran had not received psychotherapy in the past year.  The Veteran had not been admitted to a hospital or visited an emergency room for psychiatric reasons.  The Veteran had a longstanding history of diabetes mellitus, type 2, and sleep apnea.  The Veteran had not been working since 2004 for medical reasons including renal cell carcinoma.  On mental status examination, the Veteran was oriented within normal limits.  Appearance, behavior and hygiene were appropriate.  Affect and mood were normal.  Communication and speech were within normal limits.  The Veteran showed difficulty understanding complex commands.  The Veteran had difficulty focusing due to severe fatigue.  The Veteran had panic attacks once a week, including anxiety and shortness of breath.  There was no suspiciousness, delusional history, or hallucination history.  There was no observed delusion or hallucination.  The Veteran did not have obsessional rituals.  The Veteran's thought processes were appropriate, judgment was not impaired, abstract thinking was normal.  His memory was within normal limits.  Suicidal and homicidal ideation were absent.  The Veteran was described as having severely impaired concentration.  The examiner assigned a GAF of 50.

The Veteran obtained a November 2008 letter from his treating psychiatrist in support of his claim.  The Veteran had persistent symptoms of PTSD.  The Veteran had struggled with associated symptoms of depression, which had at times been severely limiting.  The Veteran's depression and PTSD symptoms had shown no response to different medications over the years.  The Veteran had been committed to the PTSD therapy program and had some sustained benefit.  The symptoms had pervasive and enduring effects on the Veteran's life, with compromise of the capacity for many activities.  The Veteran's professional and personal life had been constrained by his restricted social outreach and a level of fatigue and inertia that hampered his ability to function.  The Veteran's disability was increased by his physical limitations and also because of the associated depression and low energy due to his PTSD symptoms.  Specific limitations in daily life included the ability to initiate and manage his personal and household responsibilities.  Walking and other physical activity was limited.  Concentration was impaired as was the ability to focus and sustain effort, hampering the full range of daily chores and responsibilities.  

The VA treatment records show September 2009 reports of financial distress.  The Veteran borrowed excessively on credit cards and was unable to figure out how to deal with the problem.  The Veteran was seen by a social worker, who helped the Veteran assess his spending habits.  The Veteran was very agitated during the session, but was able to remain in control.  Although the Veteran was unable to formulate a plan or assess his spending on his own, he was appreciative of assistance.  The Veteran was also seen by a psychiatrist.  The Veteran reported that he was anxious, had fragmented sleep, but maintained hope.  The Veteran had difficulty concentrating or sustaining effort at any task.  The Veteran cited several sources of "hope" including having attended a Trump seminar.  The Veteran considered his reason and noted that he had not had suicidal ideation or impulses.  The Veteran continued to live in the same apartment that he rented 20 years before as a stop-gap.  The Veteran was plethoric, talking rapidly and self-distracting.  The Veteran was anxious and had limited concentration, but compared well with chart information.  The Veteran had no psychosis.  

A February 2010 psychiatry note indicates that the Veteran was seen for a follow-up.  The Veteran had recently had a medication adjustment.  The Veteran had depressive symptoms, including dysphoria, worry, and low energy.  The Veteran reported that the Veteran was ruminating about his finances and the affordability of his rent.  He reported recently contacting a lawyer to help him deal with creditors.  The Veteran had intermittent insomnia related to sleep apnea, nocturia and arthritic pain.  The Veteran was neatly dressed and groomed, appearing his stated age.  The Veteran had an anxious-dysphoric mood, mildly restricted affect.  The Veteran had no delusions or preoccupations.  The Veteran's thought processes were circumstantial.  The Veteran's speech was normal for pace, prosody and volume.  His judgment was fair to poor.  His cognition was grossly within normal limits.  The Veteran reported that he continued to attend social functions, such as veterans service organizations.  He claimed that he still felt lonely.  The Veteran had some neighbors with whom he felt friendly but had not established ongoing relationships.  

The Veteran obtained a March 2010 letter from his psychiatrist.  This letter appears to have been some sort of attempt to support this claim; however, the content goes to the question of service connection which has already been resolved in his favor.

The Veteran obtained an April 2010 letter from Chief of PTSD services of the Greater LA VA Healthcare System in support of his claim.  The Chief indicated that the Veteran continued to participate in the outpatient PTSD program.  The Veteran was in weekly group and individual sessions as needed.  The Veteran also worked with a psychiatrist.  The Chief indicated that the Veteran's PTSD was so pervasive as to influence all aspects of the Veteran's functioning, contributing to a marginal lifestyle and chronic dysfunctional living.   The Veteran had classic PTSD symptom clusters.  The Veteran lived an isolated and withdrawn life.  The Veteran had interpersonal relationship problems leading to conflict and social phobia.  The Chief indicated that the Veteran was unable to work and function in normal daily living.  The Veteran's GAF score was 40.  The Chief indicated that the Veteran was completely disabled by his PTSD.  

The Veteran was seen for a final VA examination in August 2010.  The Veteran was noted to have osteopenia, hypogonadism and erectile dysfunction, primary hypothyroidism euthyroid, hyperlipidemia, diabetes mellitus, type 2, hypertension, history of renal cell carcinoma status post nephrectomy, benign prostatic hypertrophy, osteoarthritis and left knee arthralgia, obesity and hemangioma in addition to his depression and PTSD symptoms.  The Veteran was also noted to have sleep apnea, for which he had been using a CPAP machine every night.  The Veteran reported having gone to psychotherapy treatment through VA since 2006.  He reported individual treatment once every two to three months and weekly group sessions.  The Veteran reported using medication with some benefit.  The Veteran reported that he stopped working due to kidney cancer.  The Veteran claimed that his mental symptoms impaired his life as he stayed alone, was anxious and was too tired to talk to anyone.  On mental status exam, the Veteran was alert and cooperative.  Appearance, behavior and hygiene were appropriate.  The Veteran was pleasant and relaxed, not hostile or fearful.  He had no bizarre posturing, gait or mannerisms.  The Veteran described his mood as "real worried" but did not appear depressed or anxious.  The Veteran denied suicidal or homicidal intent or ideation.  The Veteran had fluent speech without pressure or retardation.  The Veteran had no loose associations or tangentiality.  He had circumstantiality of speech.  The Veteran denied hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  The Veteran had no psychomotor retardation or excitability.  He was oriented to person, time, place and purpose.  The Veteran's recent and remote memories were intact.  His immediate recall was impaired.  The Veteran's intelligence appeared average.  The Veteran was able to perform serial sevens well without mistakes and without loss of concentration.  He made one mistake on calculations.  The Veteran had some impairment of abstract thinking, getting three of four similes.  The Veteran had no bizarreness or personalization.  The Veteran had good judgment and insight.  The Veteran lived alone and took care of his own grooming and hygiene.  The Veteran was neat and clean.  The Veteran drove and shopped.  The Veteran denied doing much cooking as he did not like eating alone.  The Veteran claimed no hobbies.  The Veteran had two friends back in his hometown whom he called.  He denied contact with other relatives or family.  The Veteran described his ability to get along with others as variable, claiming he was pretty hard to get to know personally.  The Veteran described his usual day by saying that that night he was going to an American Legion meeting.  He spent quite a bit of time going back and forth to VA and that he had lots of doctors appointments.  The Veteran reported watching TV, going to church on the weekends, and going out to breakfast.  The Veteran claimed that he could no longer work, that the stress increased the anxiety and depression.  The examiner assigned a GAF score of 59.

The Veteran's treatment providers, both psychiatrists and social workers, have at various times stated that the Veteran is either totally disabled or 100 percent disabled.  Additional evidentiary weight is not provided to a treatment provider on the mere basis that the provider treats the claimant.  White v. Principi, 243 F.3d 1378, 1381 (Fed.Cir. 2001).  While the Board may not ignore the opinion of treatment providers, the Board may discount the providers' statement.  Owens v. Brown, 7 Vet.App. 429, 433 (1995).  

For the reasons that follow, the Board discounts the opinions of the treatment providers:  

The GAF scores assigned conflict greatly.  The treatment providers have provided very low scores, below 40 being indicative of major impairment in several areas.  The VA examination reports show much higher scores in the 50's, indicative of moderate impairment.  The Veteran does not have a family on which to rely, but this is not a new situation.  The Veteran has never been married, has no children and is fairly distant from his relatives.  The Veteran lived this way successfully for decades, so the absence of family is not indicative of "significant impairment".  The Veteran reports being difficult to get to know.  The Veteran's description is difficult to distinguish from the difficulty establishing and maintaining effective relationships, which is a part of the criteria for the 50 percent rating.  The Veteran's weekly routine as described the VA examination reports, the treatment records and letters in support show the Veteran has regular interactions with a variety of people.  

While the Veteran has trouble with relationships, his ability to interact remains.  The Veteran's independence speaks volumes about his level of impairment.  The Board discounts the low GAF scores in light of the Veteran's actual performance of the activities of daily living and his regular routine, as clearly cited within the VA treatment reports.  

The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas.  Initially, the Board notes that the Veteran is retired and his PTSD can have no impact on his work.  Similarly, the Veteran is not attempting to pursue any schooling.  As for family relations, the Board has discussed these above.  The Veteran does not have a family on which to rely.  The Veteran lived this way successfully for decades, so the absence of family is not indicative of significant impairment.  The Veteran has some impairment of judgment and thinking shown by the financial trouble described in his treatment records.  As discussed, the Veteran was able to overcome this with assistance.  Review of the claims file shows that the episode was unique, not recurring.  The Veteran has not, and does not have, suicidal ideation, or obsessional rituals.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  Although the Veteran appears to be depressed nearly continuously, he retains the ability to function independently, appropriately and effectively (this is clearly indicated within the VA treatment records).  

The Veteran does not appear to have impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation or neglect of personal appearance and hygiene.  The Veteran does not appear to have difficulty in adapting to stressful circumstances.  The Board founds this conclusion on the sheer number of potentially circumstances in which the Veteran finds himself:  The Veteran reports regularly attending weekly group therapy, veterans service organization meetings, church, and eats out with great frequency.  The Board also notes that after his September 2009 financial distress, the Veteran sought out legal counsel independently.  To the extent that these are stressful circumstances, the Veteran has persevered in the face of each.  Indeed, the number of social interactions undercuts directly the Chief of PTSD services statements that the Veteran is "isolated" and withdrawn and that he has social phobia.  The Board finds that the Veteran's PTSD has not been productive of deficiencies in most areas.  The Board concludes that a 70 percent rating is not warranted.

In this regard, it is important for the Veteran to understand that a 50 percent evaluation, by definition, will cause the Veteran many problems, as clearly noted within the VA treatment records.  The problems cited within the VA treatment records, including those records that would appear to indicate the Veteran is more than 50 percent disabled due to his PTSD, primarily cite problems in support of this finding that, in fact, do not support this finding, but instead support the 50 percent evaluation. 

Further, it is also important for the Veteran to understand that the Board has reviewed his statements in great detail (particularly those he provided to VA examiners).  While they clearly indicate that the Veteran has problems associated with his PTSD, these statements are found to provide highly probative factual evidence against the claim that a 70 percent evaluation is warranted.  While the Veteran notes problems such a anxiety (a problem that a veteran with a 50 percent evaluation for PTSD would be expected to have), he also clearly notes a work history stopped by "kidney cancer", being in a relationship that ended in 1992 because his girlfriend died, and his most recent mental status examination was generally good for a 76 year old man, with little indications of impairment beyond a 50 percent evaluation caused by PTSD. 

Similarly, the Board finds that the Veteran does not have total social and occupational impairment due to his service-connected PTSD.  The Veteran's many evaluations, both his VA examinations in connection with this claim and the letters in support by his treatment providers, do not show that the Veteran has (for example) gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  

On the contrary, the Veteran has been alert and oriented, aware of where he was, what he was doing, and an active participant in both treatment and in the evaluations process for this claim.  The Veteran lives alone, possesses and drives a car, manages his funds, has appropriate behavior and performs activities of daily living without supervision.  The Veteran has had difficulty in adaptability, shown by the financial quandary described above.  Although the Veteran was not able to see through the problem on his own, he was able to execute a plan to remedy the situation independently when presented with one.  The Veteran also interacts with the general public on a routine basis.  The Veteran does not cook anything more complex than sandwiches and so eats out with great frequency.  This requires emerging into and interacting with the public.  There have been no reports of inappropriate behavior or problems associated with his public interactions, providing factual evidence against his claim.  

In light of the foregoing, the preponderance of the evidence is against a finding of total social and occupational impairment.  A 100 percent rating is not warranted.  As neither a 70 nor a 100 percent rating is warranted, the Board finds that the preponderance of the evidence is against the Veteran's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's PTSD disability is not inadequate.  The General Ratings Formula for Mental Disorders relies on criteria framed inclusively; in other words, the ratings criteria form a totality of circumstances test. The Board has relied on the Veteran's occupational and social functioning in all reported aspects.  The Veteran had one of the listed symptoms suggested for a 70 percent rating, impairment of thinking, but this was outweighed by the remaining evidence.  The mere presence of one of the symptoms for a higher rating does not render the schedular rating inadequate when the rating is based on the totality and not the particular symptoms present.  

The Board is aware that the Veteran's representative has requested extraschedular consideration in the TDIU theory of the claim discussed below, but he has not presented argument as to how a schedular rating would be inadequate.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are "unusual" or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 50 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The initial rating appeal arises from a granted claim of service connection.  Compliance with the first Quartuccio element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claim, December 2006 and March 2007 letters fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The claims file reflects that the Veteran was granted Social Security Administration disability benefits in 1992.  "The duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010).  The Veteran has not claimed that these records are relevant.  The records would be dated fourteen years prior to the date of service connection.  Given that the Veteran has not alleged that the records are relevant, that they would be significantly removed in time from the current claim and that substantial and adequate evidence describing the Veteran's present level of functioning, the Board finds that the duty to assist does not require remand to obtain recent SSA records.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran an appropriate VA examination most recently in 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD, to include sleep disorder, startle response, nervous condition and loss of memory is denied.


REMAND

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's representative has argued in a May 2011 submission that the Veteran is unable to work, that this is supported by the record and that his file should be transferred for extraschedular consideration under 38 C.F.R. § 4.16(b).  The RO failed to address this contention at all.  The duty to notify has not been discharged as to this allegation.  The RO has not considered whether the duty to assist has been met.  The Board must remand for due process reasons.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide to the Veteran all notification action required by the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), with respect to TDIU to include on an extraschedular basis.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  After allowing the Veteran the opportunity to respond to the above notice, the RO should readjudicate the claim as to the issue of TDIU, to include extraschedular referral (a VA examination on the issue of TDIU is not required, but should be considered).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


